



Exhibit 10.4


PERFORMANCE AWARD AGREEMENT
Duke Energy Corporation (the "Corporation") grants to the individual named below
("Grantee"), in accordance with the terms of the Duke Energy Corporation 2015
Long-Term Incentive Plan, as it may be amended from time to time (the "Plan")
and this Performance Award Agreement (the "Agreement"), the following number of
Performance Shares (the "Award"), on the Date of Grant set forth below:
Name of Grantee:     ________________________________
Target # of Performance Shares:      ________________________________
Date of Grant:     ________________________________
Performance Period:
The three-year period commencing on January 1 of the year in which the Date of
Grant occurs

Section 1.    Nature of Performance Shares. Each Performance Share, upon
becoming vested, represents a right to receive payment in the form of one (1)
share of Common Stock (a "Share"). Performance Shares are used solely as units
of measurement and are not Shares, and Grantee is not, and has no rights as, a
shareholder of the Corporation by virtue of this Award.
Section 2.    Vesting of Performance Shares. Subject to Section 3 and 6 below,
the Performance Shares shall vest as follows:
(a)     The Performance Shares shall vest only if and to the extent the
Committee determines that the Performance Goals (as defined in Exhibit A) have
been met for the Performance Period set forth above.  
(b)     In general, Grantee must be employed by the Corporation or a Subsidiary
on the last day of the Performance Period to be entitled to payment of any
Performance Shares earned under Section 2(a) above. However, Grantee shall be
entitled to a pro-rated portion of the Performance Shares earned under Section
2(a) above in the event that, during the Performance Period (i) Grantee ceases
to be employed with the Corporation and its Subsidiaries by reason of death or
Disability (defined by reference Section 22(e)(3) of the Code), (ii) the
Corporation and its Subsidiaries terminate Grantee's employment other than for
cause (as determined by the Corporation in its sole discretion), or (iii)
Grantee voluntarily terminates employment with the Corporation and its
Subsidiaries after having attained age 55 and completed 10 years of consecutive
service from Grantee’s most recent date of hire or re-hire, as applicable (as
determined under such rules as may be established by the Corporation from
time-to-time). The pro-rated portion of the Performance Shares that becomes
payable under this Section 2(b), if any, shall be determined by the Committee or
its delegate, in its sole discretion, based


1

--------------------------------------------------------------------------------




upon Grantee's continuous employment with the Corporation and its Subsidiaries
during the Performance Period (including additional service credit provided to
Grantee, if any, under an employment or change in control agreement with the
Corporation or a Subsidiary, or a severance plan maintained by the Corporation
or a Subsidiary, as applicable). Notwithstanding the foregoing provisions,
Grantee shall be entitled to all (rather than a pro-rated portion) of the
Performance Shares earned under Section 2(a) above in the event that, during the
Performance Period, Grantee voluntarily terminates employment with the
Corporation and its Subsidiaries after having attained age 60 and completed five
years of consecutive service from Grantee’s most recent date of hire or re-hire,
as applicable (as determined under such rules as may be established by the
Corporation from time-to-time), but only if such voluntary termination occurs
following the completion of the first year of the Performance Period.
(c)     For purposes of Section 2 of this Agreement, the continuous employment
of Grantee with the Corporation and its Subsidiaries shall not be deemed to have
been interrupted, and Grantee shall not be deemed to have ceased to be an
employee, by reason of the transfer of his or her employment among the
Corporation and its Subsidiaries or a leave of absence approved by the
Corporation or a Subsidiary; provided that, to the extent permitted under
applicable law, the Corporation shall pro-rate the payout of any Performance
Shares earned in the event Grantee is on an approved but unpaid leave of absence
during the Performance Period, based upon the portion of the Performance Period
during which Grantee received payment of salary (as determined under such rules
as may be established by the Corporation from time-to-time).
Section 3.     Forfeiture. The Performance Shares (including without limitation
any right to accumulated Dividend Equivalents described in Section 5 hereof)
shall be forfeited automatically without further action or notice if (a) Grantee
ceases to be employed by the Corporation or a Subsidiary prior to the last day
of the Performance Period other than as provided in Section 2(b), or (b) the
Committee or its delegate, in its sole discretion, determines that Grantee is in
violation of any obligation identified in Section 6. Grantee acknowledges and
agrees that payments made under this Agreement are subject to the Corporation's
requirement that the Grantee reimburse the portion of any payment where such
portion of the payment was (i) inadvertently paid based on an incorrect
calculation, or (ii) predicated upon the achievement of financial results that
are subsequently the subject of a restatement caused or partially caused by
Grantee's fraud or misconduct.
Section 4.     Payment of Performance Shares. Payment of the Performance Shares
earned under Section 2 above shall be made to Grantee by March 15 of the
calendar year immediately following the end of the Performance Period, except to
the extent deferred by Grantee in accordance with procedures as the Committee,
or its delegate, may prescribe from time to time. Payment of vested Performance
Shares shall be in the form of one (1) Share for each full Performance Share
earned; provided that if payment would be less than ten (10) Shares, or if
payment would result in fractional shares, then, if so determined by the
Committee or its delegate, in its sole discretion, payment may be made in cash
in lieu of Shares.


2

--------------------------------------------------------------------------------




Section 5.     Dividend Equivalents. Upon payment of a Performance Share,
Grantee shall be entitled to a cash payment (without interest) equal to the
aggregate cash dividends declared and payable with respect to one (1) Share for
each record date that occurs during the period beginning on the Date of Grant
and ending on the date the Performance Share is paid (the "Dividend
Equivalent"). The Dividend Equivalents shall be forfeited to the extent that the
underlying Performance Share is forfeited and shall be paid to Grantee, if at
all, at the same time that the related Performance Share is paid in accordance
with Section 4 above. Dividend Equivalents will be subject to any required
withholding for federal, state, local, foreign or other taxes.
Section 6.    Restrictive Covenants. 
(a)     In consideration of the Award, Grantee agrees that during the period
ending on the ________ anniversary of the Date of Grant ("Restricted Period"),
Grantee shall not for any reason, directly or indirectly, without the prior
written consent of the Corporation or its delegate: (i) become employed, engaged
or involved with a competitor (defined below) of the Corporation or any
Subsidiary in a position that involves: providing services that relate to or are
similar in nature or purpose to the services performed by Grantee for the
Corporation or any Subsidiary at any time during his or her previous ________
years of employment with the Corporation or any Subsidiary; or, supervision,
management, direction or advice regarding such services; either as principal,
agent, manager, employee, partner, shareholder, director, officer or consultant
(other than as a less-than three percent (3%) equity owner of any corporation
traded on any national, international or regional stock exchange or in the
over-the-counter market); or (ii) induce or attempt to induce any customer,
client, supplier, employee, agent or independent contractor of the Corporation
or any of the Subsidiaries to reduce, terminate, restrict or otherwise alter (to
the Corporation's detriment) its business relationship with the Corporation.
(b) The noncompetition obligations of clause (i) of the preceding sentence shall
be effective only with respect to a "competitor" of the Corporation or any
Subsidiary which is understood to mean any person or entity in competition with
the Corporation or any Subsidiary, and more particularly those persons and
entities engaged in any business in which the Corporation, including
Subsidiaries, is engaged at the termination of Grantee's continuous employment
by the Corporation, including Subsidiaries; and within the following
geographical areas: (i) any country in the world (other than the United States)
where the Corporation, including Subsidiaries, has at least $25 million in
capital deployed as of the termination of Grantee's employment; (ii) the states
of Florida, Indiana, Kentucky, North Carolina, Ohio, South Carolina and
Tennessee, and (iii) any other state in the United States where the Corporation,
including the Subsidiaries, has at least $25 million in capital deployed as of
the termination of Grantee's employment. The Corporation and Grantee intend the
above restrictions on competition in geographical areas to be entirely severable
and independent, and any invalidity or unenforceability of this provision with
respect to any one or more of such restrictions, including geographical areas,
shall not render this provision unenforceable as applied to any one or more of
the other restrictions, including geographical areas.


3

--------------------------------------------------------------------------------




(c) Grantee agrees not to: (i) disclose to any third party or otherwise
misappropriate any confidential or proprietary information of the Corporation or
of any Subsidiary (except as required by subpoena or other legal process, in
which event Grantee will give the Chief Legal Officer of the Corporation prompt
notice of such subpoena or other legal process in order to permit the
Corporation or any affected individual to seek appropriate protective orders);
or (ii) publish or provide any oral or written statements about the Corporation
or any Subsidiary, any of the Corporation's or any Subsidiary's current or
former officers, executives, directors, employees, agents or representatives
that are false, disparaging or defamatory, or that disclose private or
confidential information about their business or personal affairs. The
obligations of this paragraph are in addition to, and do not replace, eliminate,
or reduce in any way, all other contractual, statutory, or common law
obligations Grantee may have to protect the Corporation's confidential
information and trade secrets and to avoid defamation or business disparagement.
(d) Nothing contained in this Agreement shall prohibit, restrict or otherwise
discourage Grantee from reporting possible violations of federal, state or local
laws or regulations to any federal, state or local governmental agency or
commission (a "Government Agency"), from making other disclosures that are
protected under the whistleblower provisions of federal, state or local laws or
regulations, or from participating in "protected activity" as defined in 10 CFR
50.7 and Section 211 of the Energy Reorganization Act of 1974, including,
without limitation, reporting any suspected instance of illegal activity of any
nature, any nuclear safety concern, any workplace safety concern, any public
safety concern, or any other matter within the United States Nuclear Regulatory
Commission's ("NRC") regulatory responsibilities to the NRC or any other
Government Agency. Grantee does not need prior authorization of any kind to
engage in such activity or make any such reports or disclosures to any
Government Agency and Grantee is not required to notify the Corporation that
Grantee has made such reports or disclosures. Nothing in this Agreement limits
any right Grantee may have to receive a whistleblower award or bounty for
information provided to any Government Agency.
(e) If any part of this Section is held to be unenforceable because of the
duration, scope or geographical area covered, the Corporation and Grantee agree
to modify such part, or that the court making such holding shall have the power
to modify such part, to reduce its duration, scope or geographical area.
(f) Nothing in Section 6 shall be construed to prohibit Grantee from being
retained during the Restricted Period in a capacity as an attorney licensed to
practice law, or to restrict Grantee from providing advice and counsel in such
capacity, in any jurisdiction where such prohibition or restriction is contrary
to law. Notwithstanding any provisions of this Award to the contrary, Grantee
may be entitled to immunity and protection from retaliation under the Defend
Trade Secrets Act of 2016 for disclosing a trade secret under limited
circumstances, as set forth in the Corporation's Innovations - Inventions,
Patents and Intellectual Properties Policy.
(g) Grantee's agreement to the restrictions provided for in this Agreement and
the Corporation's agreement to provide the Award are mutually


4

--------------------------------------------------------------------------------




dependent consideration. Therefore, notwithstanding any other provision to the
contrary in this Agreement, if Grantee materially breaches any provision of this
Section 6 or if the enforceability of any material restriction on Grantee
provided for in this Agreement is challenged and found unenforceable by a court
of law, then the Corporation shall, at its election, have the right to (i)
cancel the Award, (ii) recover from Grantee any Shares or Dividend Equivalents
or other cash paid under Award, or (iii) with respect to any Shares paid under
the Award that have been disposed of, require Grantee to repay to the
Corporation the fair market value of such Shares on the date such shares were
sold, transferred, or otherwise disposed of by Grantee. This provision shall be
construed as a return of consideration or ill-gotten gains due to the failure of
Grantee's promises under the Agreement, and not as a liquidated damages clause.
Nothing herein shall (x) reduce or eliminate the Corporation's right to assert
that the restrictions provided for in this agreement are fully enforceable as
written, or as modified by a court pursuant to Section 6, or (y) eliminate,
reduce, or compromise the application of temporary or permanent injunctive
relief as a fully appropriate and applicable remedy to enforce the restrictions
provided for in Section 6 (inclusive of its subparts), in addition to recovery
of damages or other remedies otherwise allowed by law.
(h)      Notwithstanding any other provision of this Agreement to the contrary,
if the Corporation determines at any time that the Grantee engaged in
Detrimental Activity while employed by the Corporation or a Subsidiary, then, to
the extent permitted by applicable law, such Grantee: (a) shall not be entitled
to any further Shares, Dividend Equivalents or other amounts hereunder (and, if
it is determined that a participant may have engaged in Detrimental Activity,
payment of any Shares, Dividend Equivalents or other amounts otherwise due to
the Grantee shall be suspended pending resolution to the Corporation’s
satisfaction of any investigation of the matter), and (b) shall be required to
promptly return to the Corporation, upon notice from the Corporation, any
Shares, Dividend Equivalents or other amounts received under this Agreement by
the Grantee during the three-year period preceding the date of the determination
by the Corporation. To the extent that Shares, Dividend Equivalents or other
amounts are not immediately returned or paid to the Corporation as provided in
this paragraph, the Corporation may, to the extent permitted by applicable law,
seek other remedies, including a set off of the Shares, Dividend Equivalents or
other amounts so payable to it against any amounts that may be owing from time
to time by the Corporation or an affiliate to the Grantee.  For purposes of this
paragraph, “Detrimental Activity” means: (i) the engaging by the Grantee in
misconduct that is detrimental to the financial condition or business reputation
of the Corporation or its affiliates, including due to any adverse publicity, or
(ii) the Grantee’s breach or violation of any material written policy of the
Corporation, including without limitation the Corporation’s Code of Business
Ethics or any written policy or regulation dealing with workplace harassment,
including sexual harassment and other forms of harassment prohibited by the
Corporation’s Harassment-Free Workplace Policy.
Section 7.     Change in Control.  Vesting of the Performance Shares shall not
accelerate solely as a result of a Change in Control. In the event of a Change
in Control, the surviving, continuing, successor, or purchasing entity, as the
case may be, may, without Grantee's consent, either assume or continue the


5

--------------------------------------------------------------------------------




Corporation's rights and obligations under this Agreement or provide a
substantially equivalent award or other consideration in substitution for the
Performance Shares subject to this Agreement.
Section 8. Withholding. To the extent the Corporation or any Subsidiary is
required to withhold any federal, state, local, foreign or other taxes in
connection with the delivery of Shares under this Agreement, then the
Corporation or Subsidiary (as applicable) shall retain a number of Shares
otherwise deliverable hereunder with a value equal to the required withholding
(based on the Fair Market Value of the Shares on the date of delivery); provided
that in no event shall the value of the Shares retained exceed the minimum
amount of taxes required to be withheld or such other amount permitted under the
Plan. If the Corporation or any Subsidiary is required to withhold any federal,
state, local or other taxes at any time other than upon delivery of the Shares
under this Agreement (for example, if Grantee elects to defer payment of the
Performance Shares), then the Corporation or Subsidiary (as applicable) shall
have the right in its sole discretion to (a) require Grantee to pay or provide
for payment of the required tax withholding, or (b) deduct the required tax
withholding from any amount of salary, bonus, incentive compensation or other
amounts otherwise payable in cash to Grantee (other than deferred compensation
subject to Section 409A of the Code).    
Section 9.     Conflicts with Plan, Correction of Errors, Section 409A and
Grantee's Consent. In the event that any provision of this Agreement conflicts
in any way with a provision of the Plan, such Plan provision shall be
controlling and the applicable provision of this Agreement shall be without
force and effect to the extent necessary to cause such Plan provision to be
controlling. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan. In the event that, due to administrative
error, this Agreement does not accurately reflect an Award properly granted to
Grantee pursuant to the Plan, the Corporation, acting through its Executive
Compensation and Benefits Department, reserves the right to cancel any erroneous
document and, if appropriate, to replace the cancelled document with a corrected
document.
To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code and that this Award not result in
unfavorable tax consequences to Grantee under Section 409A of the Code. This
Agreement will be administered and interpreted in a manner consistent with this
intent, and any provision that would cause this Agreement to fail to satisfy
Section 409A of the Code will have no force and effect until amended to comply
therewith (which amendment may be retroactive to the extent permitted by Section
409A of the Code and made without the consent of Grantee). For purposes of this
Agreement, each amount to be paid to Grantee pursuant to this Agreement shall be
construed as a separate identified payment for purposes of Section 409A of the
Code.
Notwithstanding the foregoing, this Award is subject to cancellation by the
Corporation in its sole discretion unless Grantee has signed a duplicate of this
Agreement, in the space provided below, and returned the signed duplicate to the
Executive Compensation and Benefits Department – Performance
Shares__________________________________________________________,


6

--------------------------------------------------------------------------------




which, if, and to the extent, permitted by the Executive Compensation and
Benefits Department, may be accomplished by electronic means.
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed
effective as of the Date of Grant.
DUKE ENERGY CORPORATION
        


By:         
    Its:














Acceptance of Performance Award


IN WITNESS OF Grantee's acceptance of this Performance Award and Grantee's
agreement to be bound by the provisions of this Agreement and the Plan, Grantee
has signed this Agreement on _____________________.




____________________________    Grantee's Signature
____________________________    (print name)
    






7

--------------------------------------------------------------------------------






EXHIBIT A
PERFORMANCE GOALS
Cumulative Adjusted Basic EPS (__%)
_____% of the Target Number of Performance Shares subject to this Award shall
become vested based upon the extent to which the Corporation achieves the
"Cumulative Adjusted Basic EPS Performance Goal," which is based on the
Corporation's cumulative adjusted basic earnings per share ("EPS"), for the
Performance Period, in accordance with the applicable vesting percentage
specified for Cumulative Adjusted Basic EPS in the following schedule:
Cumulative Adjusted Basic EPS
Percent Payout of
Target Performance Shares*
 
 
 
 
 
 
 
 

*When such determination is at a level between those specified, the Committee,
or its delegatee, in its sole discretion, shall interpolate to determine the
applicable vesting percentage. The Committee shall have the authority to
calculate and adjust the Cumulative Adjusted Basic EPS and the Cumulative
Adjusted Basic EPS Performance Goal in the same manner as adjusted basic EPS is
calculated and adjusted pursuant to the _____ Short-Term Incentive Program
Guidelines, provided, however, that the Committee specifically reserves
discretion to make adjustments to the EPS performance levels or results in the
event that a major project is not placed in-service at the time assumed by the
Corporation as of the Date of Grant for purposes of its business plan.


8

--------------------------------------------------------------------------------






Total Shareholder Return (__%)
___% of the Target Number of Performance Shares subject to this Award shall
become vested based upon the extent to which the Corporation achieves the "TSR
Performance Goal," which is the Corporation's Total Shareholder Return ("TSR")
percentile ranking among the companies that are in the Philadelphia Utility
Index as of the beginning of the Performance Period, with higher percentile
ranking for more positive/less negative TSR, for the Performance Period, in
accordance with the applicable vesting percentage specified for such percentile
ranking in the following schedule:
Relative TSR Performance Percentile
Percent Payout of
Target Performance Shares**
 
 
 
 
 
 
 
 

**When such determination is of a percentile ranking between those specified,
the Committee, or its delegatee, in its sole discretion, shall interpolate to
determine the applicable vesting percentage. If the Corporation's TSR is at
least ___% during the Performance Period, the vesting percentage for this
portion of the Performance Shares and Dividend Equivalents shall not be less
than ___%, and if the Corporation's TSR is less than ___% during the Performance
Period, the vesting percentage for this portion of the Performance Shares and
Dividend Equivalents shall not be more than _____%.
For purposes of this Agreement, TSR means, with respect to any company, the
percentage change in total stockholder return, determined by dividing (A) the
difference between the price of a share of the company's common stock from the
Opening Value (as defined below) to the Closing Value (as defined below), with
any dividends with ex-dividend dates falling inside the Performance Period
deemed reinvested in the company's common stock on the ex-dividend date, by (B)
the Opening Value. The term "Opening Value" means, with respect to any company,
the average of the closing prices per share of the company's common stock on
each trading day during the calendar month preceding the start of the
Performance Period, assuming any dividends with ex-dividend dates falling inside
such calendar month are deemed reinvested in the company's common stock on the
ex-dividend date. The term "Closing Value" means, with respect to any company,
the average of the closing prices per share of the company's common stock on
each trading day during the last calendar month of the Performance Period,
assuming any dividends with ex-dividend dates falling inside such calendar month
are deemed reinvested in the company's common stock on the ex-dividend date. In
the event that a company becomes a member of the Philadelphia Utility Index
following _____________, or if a member of the Philadelphia Utility Index on
___________ ceases to exist during the Performance Period as a separate
publicly-traded company due to a merger, acquisition or privatization, such
company shall not be taken into account for


9

--------------------------------------------------------------------------------




purposes of this Agreement. If a member of the Philadelphia Utility Index on
__________ becomes bankrupt or insolvent during the Performance Period and
ceases to be publicly-traded, for purposes of this Agreement its TSR shall be
-100%.
Total Incident Case Rate For Employees (___%)
____% of the Target Number of Performance Shares subject to this Award shall
become vested based upon the extent to which the Corporation achieves the "TICR
Performance Goal," which is the Corporation's total incident case rate for
employees, including staff augmentation workers ("TICR") as compared to the
applicable vesting percentage specified in the following schedule:
Duke Energy TICR
vs. __________***
Percent Payout of
Target Performance Shares****
 
 
 
 
 
 
 
 

***The __________ shall consist of the results of the ______________, excluding
companies without gas or nuclear operations, that report TICR results for at
least one year during the _________ period.
****When such determination is at a level between those specified, the
Committee, or its delegatee, in its sole discretion, shall interpolate to
determine the applicable vesting percentage. The Committee retains discretion to
make equitable adjustments to the TICR Performance Goal and the related payout
levels to prevent dilution or enlargement of the Grantee’s right to payment in
the event there are changes in the composition of the ___________ during the
_________ period and/or there are fewer than ___ companies in the
___________________ (excluding companies without gas or nuclear operations) that
report TICR results for at least one year during the __________ period.  The
employees of any company acquired during the Performance Period shall not be
taken into account when measuring the Corporation's TICR for the Performance
Period.
Adjustments
If the Committee determines that a merger, consolidation, liquidation, issuance
of rights or warrants to purchase securities, recapitalization,
reclassification, stock dividend, spin-off, split-off, stock split, reverse
stock split or other distribution with respect to the Shares, or any similar
corporate transaction or event in respect of the Shares, the manner in which the
Corporation conducts its business, changes in the law or regulations or
regulatory structure, changes in accounting practices, other unusual or
nonrecurring items or occurrences, or other events or circumstances, render the
Performance Goals to be unsuitable, the Committee may, in its sole discretion,
and without the consent of the Grantee or any other persons, modify the
calculation of the Performance Goals, or any of the related minimum, target or
maximum levels of achievement, or the performance results, in whole or in part,
as the Committee deems equitable and appropriate to reflect such event.


10

--------------------------------------------------------------------------------




In addition, the Committee reserves the right to reduce any vesting to the
extent the Committee determines that such reduction is equitable and appropriate
for any reason, including reductions based on overall financial performance,
such as adjusted and reported earnings, capital deployment and credit position
during the Performance Period.


11